DETAILED ACTION
Claims 1-6, 8-11, 13-18, 20-26, 28-30 and 33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VI invention, claims 16-18 and 20-26, and Group VI species (b), claims 21 and 24-25, in the reply filed on July 26, 2022 is acknowledged.
Claims 1-6, 8-11, 13-15, 22-23, 26, 28-30 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Priority
Acknowledgement is made of the instant application which claims the benefit of provisional application No. 62/840,351, filed April 29, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16-18 and 24 are objected to because of the following informalities:  abbreviations.  
The abbreviation “ChP” is recited in claim 16.  The abbreviation “SOD3” is recited in claim 17.  The abbreviation “AAV” is recited in claim 24.  Abbreviations should first be spelled out upon their first usage in a claim. Appropriate correction is required.
Regarding claim 18, it is noted the phrase “optic neuritis” is recited twice regarding the neurodegenerative or inflammatory diseases.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the phrase “wherein the subject suffers from a neurodegenerative or inflammatory disease, optionally wherein the neurodegenerative or inflammatory disease is selected from Alzheimer’s disease (AD), familial AD …..” It is unclear if the claim requires the treated subject to be suffering from any of the various disease alternatives recited after the ‘optionally’, or if the claim is merely reciting suggestions of the types of diseases that increase oxidative stress.
Claim 20 recites “wherein the subject is receiving a chemotherapeutic, optionally selected from methotrexate, Paclitaxel, and Adriamycin, or a combination thereof.” It is unclear if the claim requires the subject to be currently taking any of the various chemotherapeutic alternatives recited after the ‘optionally’, or if the claim is merely reciting the types of chemotherapeutics that increase oxidative stress.
In the interest of compact prosecution, it is noted the limitations recited after the terms ‘optionally’, in claims 18 and 20, are interpreted as not further limiting the claims, and are merely recited suggestions.  MPEP 2111.04
However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

In Claim 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner reads “preferably” as optional.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-18, 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., (Investigative Ophthalmology & Visual Science, December 2007, Vol. 48, No. 12, pages 5360-5370; see PTO-892) (“Qi”), in view of Gonzalez et al., (BMC Neuroscience 2011, 12:4, 12 pages; see PTO-892) (“Gonzalez”), Haddad et al., (Molecular Therapy, Vol. 21, Supplement 1, May 2013, Abstract #383, page S147; see PTO-892) (“Haddad”) and Schuster et al., (Frontiers in Neuroanatomy, June 2014, Vol. 8, Article 42, pages 1-14; see PTO-892) (“Schuster”).
Qi is directed to antioxidant gene therapy specifically directed to treating patients suffering from neurodegenerative or inflammatory diseases such as multiple sclerosis and optic neuritis (Abstract).
Regarding claim 16, Qi teaches the antioxidant gene therapy treatment was tested in an animal model (EAE) that represents multiple sclerosis (MS) (Abstract, Purpose). The method employed the antioxidant genes for extracellular superoxide dismutase (EC-SOD, synonymous with SOD3) or catalase (CAT). The antioxidant genes were cloned into recombinant adeno-associated virus serotype 2 (AAV 2) (i.e. viral vector encoding the anti-oxidant) (Abstract, Methods; second paragraph, right column, page 5360; METHODS, Recombinant Adenoassociated Virus, page 5360).
Qi teaches the AAV-ECSOD vector or AAV-CAT vector was injected into the vitreous cavity of the right eye of the test subjects. Another group of mice received injections of the AAV-ECSOD vector, followed 2 days later with injection of the AAV-CAT vector (right eye).  The left eyes were injected with AAV-GFP vector as controls (METHODS, Intraocular injection, page 5361).
Qi teaches transgene expression was also evaluated by infecting RGC-5 cells (retinal ganglion cells) (METHODS, Cell Culture and Western Blot Analysis of ECSOD and Catalase, pages 5360-5361).  Western blot analysis revealed increased expression of the human ECSOD and CAT in both RGC-5 cell cultures and optic nerves 1 day after vector infection (Results, Expression of ECSOD and CAT), page 5361).  Transmission electron microscopy confirmed the increased expression of ECSOD and catalase in the retina and optic nerve after intravitreal injection of antioxidant genes (Results, Expression of ECSOD and CAT, second paragraph, left column, page 5362).
Qi teaches the antioxidant gene therapy provided long-term protective effect against degeneration of the optic nerve induced by the chronic EAE (RESULTS, Optic Nerve Atrophy, page 5362). Nerves inoculated with both antioxidant genes showed a near normal complement of fibers with relatively preserved myelin lamellae (RESULTS, Optic Nerve Histopathology, second paragraph, left column, page 5364).
Qi teaches that by adding the dismutation of superoxide to the detoxification of its metabolite, hydrogen peroxide, the suppressive effect on demyelination was increased up to 36% in chronic EAE (DISCUSSION, first paragraph, left column, page 5368).
Therefore, Qi has established that inducing expression of the anti-oxidant genes CAT and EC-SOD (SOD3) reduces oxidative stress in retinas (central nervous system) which results in effective treatment of subjects suffering from optic neuritis (inflammatory disease) and multiple sclerosis (neurodegenerative disease).
Qi differs from the instant invention in that Qi does not further comment on whether or not the gene therapy induces anti-oxidant expression in choroid plexus epithelial cells (ChP epithelial cells).  However, Gonzalez teaches that, due to the intrinsic ability of the choroid plexus to produce cerebrospinal fluid (CSF), the secretory epithelial cells of the choroid plexus (CP) present a potential pathway for delivery of therapeutics, such as gene-based medicines, into the central nervous system (CNS) (Background, left column, page 1 of 12; Discussion, left column, third paragraph, page 8 of 12).
Haddad teaches gene therapy methods using the AAV9 vector which effectively transduced choroid plexus epithelial cells. Thus, Haddad’s findings demonstrate the AAV9 vector is effective for targeting therapeutics directly to choroid plexus epithelial cells (Abstract).  
Schuster further supports that AAV9 mediated gene transfer is an effective method for inducing gene expression in the choroid plexus (Abstract; Figure 7, Panel D1; Figure 10) and is well-known for therapeutic development since the AAV9 vector is capable of traversing the blood-brain-barrier and targeting the central nervous system (INTRODUCTION, left column, page 1).
Therefore, taking into hand the teachings of Gonzalez, Haddad and Schuster, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the AAV-directed gene therapy to induce anti-oxidant expression in choroid plexus epithelial cells (ChP epithelial cells).  
The person of ordinary skill in the art would have been motivated to modify the method of Qi to utilize the gene therapy technology to induce anti-oxidant expression in choroid plexus epithelial cells, for the predictable result of successfully promoting delivery of the therapeutic anti-oxidant to the CSF and thus into the central nervous system (CNS) for promoting the reduction of neurodegeneration that results from oxidative stress, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Qi with Gonzalez, Haddad and Schuster because each of these teachings are directed at treating neurological disorders.	
Regarding claim 17, Qi teaches the antioxidant is EC-SOD, which is synonymous with SOD3 (see Specification paragraph [0420]), thus meeting the limitation of claim 17.
Regarding claim 18, Qi teaches the subjects suffer from optic neuritis (inflammatory disease) and multiple sclerosis (neurodegenerative disease), thus meeting the limitation of claim 18.
Regarding claims 21 and 24, Qi teaches administering a vector encoding the anti-oxidants, specifically an AAV vector, thus meeting the limitation of claim 21.
Regarding claim 25, Haddad and Schuster teach the AAV vector is AAV9, thus meeting the limitation of claim 25.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Qi, in view of Gonzalez, Haddad, and Schuster, as applied to claims 16-18, 21, 24 and 26 above, and further in view of Konat et al., (Metab Brain Dis (2008) 23: 325-333; see PTO-892) (“Konat”).
The teaching of Qi, in view of Gonzalez, Haddad, and Schuster is set forth above.
Regarding claim 20, it is noted that Qi, in view of Gonzalez, Haddad, and Schuster do not further teach the subject is receiving a chemotherapeutic.  However, Konat teaches oxidative stress is chiefly responsible for chemotherapy-related cognitive dysfunction, and various reports have shown decreases in antioxidant levels in patients after chemotherapy treatment (Introduction, page 326).  Konat further teaches that oxidative stress, resulting from administration of chemotherapeutics can be mitigated by antioxidants (Discussion, first full paragraph, page 331).
Therefore, given the intention of Qi is to mitigate oxidative stress by employing antioxidant gene therapy specifically for treating patients suffering from neurodegenerative disorders, and Konat has established it was well-known that oxidative stress is chiefly responsible for chemotherapy-related cognitive dysfunction, which can be mitigated by antioxidant,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the AAV-directed gene therapy to induce anti-oxidant expression in subjects receiving a chemotherapeutic.
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to utilize the antioxidant gene therapy technology for the predictable result of successfully mitigating the chemotherapy-related cognitive dysfunction that results from the reduced antioxidant levels that occur after chemotherapy treatment, as taught by Konat, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Konat because each of these teachings are directed at treating neurological disorders.	

Conclusion
No claim is allowed.  No claim is free of the prior art.


Examiner Contact Information
                                                                                                                                                                                     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633